Citation Nr: 0334775	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  00-03 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinea cruris, tinea pedis, and tinea manum.

2.  Entitlement to an initial disability rating in excess of 
30 percent from November 3, 1997, and 50 percent from 
February 7, 2001, for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to August 
1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 1999 hearing officer decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut, which granted service connection 
for skin disorders and assigned a 10 percent disability 
rating from March 27, 1998, and service connection for post-
traumatic stress disorder (PTSD) and assigned a 30 percent 
disability rating from March 27, 1998.  A December 1999 
hearing officer decision granted an effective date of 
November 3, 1997, for the grant of service connection for 
both disabilities.  

In a rating decision dated in January 2003, the RO increased 
the rating for PTSD from 30 percent to 50 percent, effective 
from February 7, 2001.  As this does not represent the 
highest possible rating available under the rating schedule 
for PTSD, the appeal continues.  See AB v. Brown, 6 Vet. App. 
35 (1993).  


REMAND

For reasons which will be discussed below, the Board finds 
that additional development is needed prior to a 
determination as to the merits of the claim currently on 
appeal.

I.	Tinea Cruris, Tinea Pedis, and Tinea Manum

The veteran contends that his service-connected skin 
disorders warrant a rating in excess of 10 percent.  In the 
Form 9 dated in February 2000, the veteran stated that his 
skin disorders have gotten worse and that they are 
unbearable.  He indicated that he has lumps in his skin that 
have to be "dug out at the core" so that his hand will not 
appear "warted and gross."  He also described his groin 
area as always "parch due to the itching and burning 
sensation."  

The Board notes that the veteran's most recent medical 
examination for his skin disorders was in September 1998.  
Also, there has been a change in the rating criteria 
applicable to the veteran's service-connected skin disorders.  
The VA has issued revised regulations concerning the sections 
of the rating schedule that deal with skin disorders.  67 
Fed. Reg. 49590-49599 (July 31, 2002).  Regulations which 
were revised include 38 C.F.R. § 4.118 Diagnostic Code 7806 
which contains the criteria under which the veteran's skin 
disorders have been rated.  Where the law or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002), 
specifically provides that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  VCAA.  38 U.S.C.A. 
§ 5103A(b)(1), (2).  The Board finds that a new dermatology 
examination is required to assess the severity of the 
veteran's skin disorders under the new rating criteria.  In 
addition, the Board notes that the most recent skin 
examination was performed more than five years ago and is 
not, therefore, adequate to allow proper consideration of the 
current severity of the veteran's service-connected 
disability.  

II.   Post-Traumatic Stress Disorder

The veteran contends that his service-connected PTSD warrants 
a disability rating in excess of 50 percent.  In the 
veteran's most recent VA examination in February 2001, the 
examiner described the veteran as initially very friendly, 
but indicated that he deteriorated greatly as the interview 
progressed.  The examiner stated that the veteran appeared 
more distressed than at his last evaluation and that he was 
less able to modulate his behavior and became quite 
threatening on occasion.  The examiner indicated that the 
veteran's inability to get along with others apparently 
resulted in his being unable to sustain employment at the VA.  
The veteran was assigned a global assessment of functioning 
score of 50.  

Under the VCAA, a current VA examination is required to make 
a decision on this claim so as to assess the current severity 
of the veteran's PTSD and determine if a higher rating is 
warranted. 

III.   Additional VCAA Considerations

Moreover, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCAA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
since this case is being remanded for additional development 
or to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.	The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his service-
connected skin disorders and PTSD-the 
records of which have not already been 
obtained.  After securing any 
necessary authorizations, the RO 
should request copies of all indicated 
records and associate them with the 
claims folder.  If the RO cannot 
obtain any of the medical records 
indicated by the veteran, it should 
follow the proper procedures under the 
VCAA.  

3.	The veteran should be afforded a VA 
dermatology examination to determine 
the current severity of the service-
connected skin disorder.  The 
veteran's VA claims folder, including 
all information received pursuant to 
the above requests, must be made 
available to the examiner for review 
in connection with the examination.  
The examination report should consider 
all findings necessary to evaluate the 
claim under both the old and new 
regulations pertaining to skin 
disorders.

The examiner should report whether the 
service-connected skin disorders cover 
20 to 40 percent or more than 40 
percent of the entire body; or 20 to 
40 percent or more than 40 percent of 
exposed areas affected.  The examiner 
should indicate whether the skin 
disorder has required constant or 
near-constant systemic therapy during 
the past 12-month period or treatment 
for a total duration of six weeks or 
more, but not constantly, during the 
past 12-month period.  The examiner 
should provide the complete rationale 
for all conclusions reached.  The 
report of the examination should be 
associated with the veteran's VA 
claims folder. 

4.	The veteran should also be scheduled 
for VA psychiatric examination to 
determine the current severity of his 
service-connected PTSD.  The veteran's 
VA claims folder, including all 
information received pursuant to the 
above requests, as well as a copy of 
this remand, must be made available to 
the examiner for review in connection 
with the examination.  All indicated 
tests must be conducted, and the 
findings of the examiner must address 
the presence or absence of the 
manifestations described in the rating 
criteria with respect to impairment 
due to PTSD.  

The examiner should provide an opinion 
as to the extent to which PTSD causes 
occupational and social impairment 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of 
violence); spatial disorientation; 
neglect of personal appearance and 
hygiene; difficulty in adapting to 
stressful circumstances (including 
work or a work-like setting); and 
inability to establish and maintain 
effective relationships.  Moreover, it 
should be noted whether there is total 
occupational and social impairment, 
due to such symptoms as: gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability 
to perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, or 
own name.  

5.	When the RO is satisfied that the 
record is complete, the RO should 
review all of the evidence of record, 
including all new evidence, and 
readjudicate the issue of entitlement 
to an initial disability rating in 
excess of 10 percent for tinea cruris, 
tinea pedis, and tinea manum, and 
entitlement to an initial disability 
rating in excess of 50 percent for 
PTSD.  The RO should evaluate the 
service-connected skin disorders under 
both the old and current VA 
regulations for rating skin disorders.  
If the desired benefits are not 
granted, a supplemental statement of 
the case should be furnished to the 
veteran and his representative.  The 
veteran and his representative should 
be afforded an opportunity to respond 
to the supplemental statement of the 
case before the claims folder is 
returned to the Board for further 
appellate consideration.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



